Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (Claims 9-14) in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that the pending claims of the instant application do not present a serious search burden on the Examiner. This is found persuasive since the currently cited references teach the claims 1-8, which is directed to the unelected Invention I. Therefore, the requirement for restriction mailed 5/26/2022 is withdrawn, and claims 1-14 are currently examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (WO 2021/025422 A1).
Regarding claim 1, Kim teaches a liquid crystal panel (Fig. 1-17, Pages 2-10 of English Translation of WO 2021/025422 A1) comprising:
a first substrate (300 in Fig. 1-4); and
a second substrate (200 in Fig. 1-4) installed in a state of being spaced apart from the first substrate (300 in Fig. 1-4) with a liquid crystal layer (500 in Fig. 1-4 and 13-17) interposed therebetween (Fig. 1-4), 
wherein a non-etched region (the region corresponding to 352 in Fig. 2-3 and Fig. 13-17) of the first substrate (300 in Fig. 1-4) is located to be offset (Fig. 2-3 and Fig. 13-17) from a non-etched region (the region corresponding to 252 in Fig. 2-3 and Fig. 13-17) of the second substrate (200 in Fig. 1-4).

Regarding claim 9, Kim teaches a method of etching a liquid crystal panel (Fig. 1-17, Pages 2-10 of English Translation of WO 2021/025422 A1), comprising:
installing (Fig. 9-10) an encapsulation portion (600 in Fig. 9-10) which surrounds a first head portion (the portion corresponding to t1 in Fig. 2-3 and 17) of a first substrate (300 in Fig. 1-4), a second head portion (the portion corresponding to t3 in Fig. 2-3 and 17) of a second substrate (200 in Fig. 1-4), and a control portion (410 and 420 in Fig. 1-4 and 10-17) connected to the second substrate (200 in Fig. 1-4) so as to prevent infiltration of an etching solution (Fig. 11);
performing primary etching (Fig. 11-13) on the first substrate and the second substrate using the etching solution (Fig. 11-13);
installing a masking member (600a in Fig. 14-15) in portions of the first substrate and the second substrate (Fig. 14-15) on which only the primary etching is performed (Fig. 11-15);
performing secondary etching (Fig. 16-17) on the first substrate and the second substrate using the etching solution (Fig. 16-17); and
removing the encapsulation portion and the masking member (Fig. 1-4).

Regarding claims 2-8 and 12-14, Kim also teaches the following elements:
(Claim 2) the first substrate (300 in Fig. 1-4) includes: a first base member (the member corresponding to t5 in Fig. 2-3 and 17) which is formed in a plate shape facing the liquid crystal layer (500 in Fig. 2-3 and 17) and on which etching is performed twice (Fig. 10-17); a first head portion (the portion corresponding to t1 in Fig. 2-3 and 17) which is connected to one side (Fig. 2-3 and 17) of the first base member (the member corresponding to t5 in Fig. 2-3 and 17) and on which etching is not performed (Fig. 10-17); and a first tail portion (the portion corresponding to t2 in Fig. 2-3 and 17) which is connected to the other side (Fig. 2-3 and 17) of the first base member (the member corresponding to t5 in Fig. 2-3 and 17) and on which only primary etching is performed (Fig. 10-17). 
(Claim 3) each of the first head portion (the portion corresponding to t1 in Fig. 2-3 and 17) and the first tail portion (the portion corresponding to t2 in Fig. 2-3 and 17) is thicker than (Fig. 2-3 and 17) the first base member (the member corresponding to t5 in Fig. 2-3 and 17).
(Claim 4) the first head portion (the portion corresponding to t1 in Fig. 2-3 and 17) is thicker than (Fig. 2-3 and 17) the first tail portion (the portion corresponding to t2 in Fig. 2-3 and 17).
(Claim 5) the second substrate (200 in Fig. 1-4) includes: a second base member (the member corresponding to t6 in Fig. 2-3 and 17) which is formed to face the first base member (the member corresponding to t5 in Fig. 2-3 and 17) and the first head portion (the portion corresponding to t1 in Fig. 2-3 and 17) with the liquid crystal layer (500 in Fig. 1-4 and 13-17) interposed therebetween (Fig. 2-3 and 17) and on which etching is performed twice (Fig. 10-17); a second head portion (the portion corresponding to t3 in Fig. 2-3 and 17) which is connected to one side (Fig. 2-3 and 17) of a second base member (the member corresponding to t6 in Fig. 2-3 and 17) and on which etching is not performed (Fig. 10-17); and a second tail portion (the portion corresponding to t4 in Fig. 2-3 and 17) which is connected to the other side (Fig. 2-3 and 17) of the second base member (the member corresponding to t6 in Fig. 2-3 and 17) and on which only primary etching is performed (Fig. 10-17).
(Claim 6) each of the second head portion (the portion corresponding to t3 in Fig. 2-3 and 17) and the second tail portion (the portion corresponding to t4 in Fig. 2-3 and 17) is thicker than the second base member (the member corresponding to t6 in Fig. 2-3 and 17).
(Claim 7) the second head portion (the portion corresponding to t3 in Fig. 2-3 and 17) is thicker than (Fig. 2-3 and 17) the second tail portion (the portion corresponding to t4 in Fig. 2-3 and 17).
(Claim 8) the first head portion (the portion corresponding to t1 in Fig. 2-3 and 17) is disposed to be offset from (Fig. 2-3 and 17) the second head portion (the portion corresponding to t3 in Fig. 2-3 and 17) with a separation section (the portion corresponding to 203a2 in Fig. 2-3) disposed therebetween (Fig. 2-3 and 17).
(Claim 12) in the performing of the primary etching (Fig. 11-13) on the first substrate and the second substrate (Fig. 11-13), a first base member (the member corresponding to t5 in Fig. 2-3 and 17) and a first tail portion (the portion corresponding to t2 in Fig. 2-3 and 17) of the first substrate (300 in Fig. 1-4) are etched at the same thickness (Fig. 15), and a second base member (the member corresponding to t6 in Fig. 2-3 and 17) and a second tail portion (the portion corresponding to t4 in Fig. 2-3 and 17) of the second substrate (200 in Fig. 1-4) are etched at the same thickness (Fig, 15).
(Claim 13) in the installing of the masking tape (600a in Fig. 14-15), the masking member (600a in Fig. 14-15) is installed on outer sides (Fig. 14-15) of the first tail portion (the portion corresponding to t2 in Fig. 2-3 and 17) and the second tail portion (the portion corresponding to t4 in Fig. 2-3 and 17).
(Claim 14)  in the performing of the secondary etching (Fig. 16-17) on the first substrate and the second substrate (Fig. 16-17), only the first base member (the member corresponding to t5 in Fig. 2-3 and 17) and only the second base member (the member corresponding to t6 in Fig. 2-3 and 17) are secondarily etched (Fig. 16-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 9 above, and in view of Lee (US 2019/0113795).
Regarding claims 10-11, Kim teaches that the installing of the encapsulation portion includes: installing an encapsulation member which surrounds an outer side of the control portion;
Kim does not teach the following elements. 
Lee teaches the following elements (Fig. 4-6, [0066-0093]):
(Claim 10) fixing the encapsulation member (200/200’ in Fig. 4-6, [0067, 0075]) to the first head portion and the second head portion (Fig. 4-5) using a masking tape (210 and/or 230 in Fig. 4-5, [0068-0074]).
(Claim 11) in the installing of the encapsulation portion (Fig. 4-5), the masking tape (210 and/or 230 in Fig. 4-5, [0068-0074]) covers outer sides of the first head portion and the second head portion (Fig. 4-5) to prevent infiltration of the etching solution (Fig. 6, [0067]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Kim such that in the system of Kim, 
(Claim 10) fixing the encapsulation member to the first head portion and the second head portion using a masking tape.;
(Claim 11) in the installing of the encapsulation portion, the masking tape covers outer sides of the first head portion and the second head portion to prevent infiltration of the etching solution.
The motivation is to reduce the defect rate of the display panel due to the infiltration of an etchant by maximally preventing the display panel from being exposed to the etchant (Lee, [0011, 0025]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11-13 of copending Application No. 17299806 in view of Lee (US 2019/0113795).
Regarding claim 9, claim 9 (Submitted 6/4/2021) of Application No. 17299806 recites a method of etching a liquid crystal panel, comprising (Claim 9, Line 1):
installing an encapsulation portion which surrounds a control portion connected to a second substrate so as to prevent infiltration of an etching solution (Claim 9, Lines 2-3);
performing primary etching on a first substrate and the second substrate using the etching solution (Claim 9, Line 4);
installing a masking member in portions of the first substrate and the second substrate on which only the primary etching is performed (Claim 9, Lines 5-6);
performing secondary etching on the first substrate and the second substrate using the etching solution (Claim 9, Line 7); and
removing the encapsulation portion and the masking member (Claim 9, Line 8).
Claim 9 (Submitted 6/4/2021) of Application No. 17299806 lacks that installing the encapsulation portion which surrounds a first head portion of the first substrate and a second head portion of the second substrate so as to prevent infiltration of an etching solution.
Lee teaches that (Fig. 4-6, [0066-0093]) installing the encapsulation portion (200/200’ in Fig. 4-6, [0067, 0075]) which surrounds a first head portion of the first substrate (120 in Fig. 4-5, [0049]) and a second head portion of the second substrate (110 in Fig. 4-5, [0049]) so as to prevent infiltration of an etching solution ([0076-0080]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Claim 9 (Submitted 6/4/2021) of Application No. 17299806 such that in the system of Claim 9 (Submitted 6/4/2021) of Application No. 17299806,  installing the encapsulation portion which surrounds a first head portion of the first substrate and a second head portion of the second substrate so as to prevent infiltration of an etching solution. The motivation is to reduce the defect rate of the display panel due to the infiltration of an etchant by maximally preventing the display panel from being exposed to the etchant (Lee, [0011, 0025]).
Regarding claim 10; Claim 9 (Submitted 6/4/2021) of Application No. 17299806 lacks that the installing of the encapsulation portion includes: installing an encapsulation member which surrounds an outer side of the control portion, and fixing the encapsulation member to the first head portion and the second head portion using a masking tape.
Lee teaches that (Fig. 4-6, [0066-0093]) the installing of the encapsulation portion (Fig. 4-6, [0067, 0075]) includes: installing an encapsulation member (200/200’ in Fig. 4-6, [0067, 0075]) which surrounds an outer side of the control portion (the portions corresponding to 190 in Fig. 4-5), and fixing the encapsulation member (200/200’ in Fig. 4-6, [0067, 0075]) to the first head portion and the second head portion (Fig. 4-5) using a masking tape (210 and/or 230 in Fig. 4-5, [0068-0074]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Claim 9 (Submitted 6/4/2021) of Application No. 17299806 in view of Lee such that in the system of Claim 9 (Submitted 6/4/2021) of Application No. 17299806 in view of Lee, the installing of the encapsulation portion includes: installing an encapsulation member which surrounds an outer side of the control portion, and fixing the encapsulation member to the first head portion and the second head portion using a masking tape. The motivation is to reduce the defect rate of the display panel due to the infiltration of an etchant by maximally preventing the display panel from being exposed to the etchant (Lee, [0011, 0025]).
Regarding claim 11; Claim 9 (Submitted 6/4/2021) of Application No. 17299806 lacks that in the installing of the encapsulation portion, the masking tape covers outer sides of the first head portion and the second head portion to prevent infiltration of the etching solution.
Lee teaches that (Fig. 4-6, [0066-0093]) in the installing of the encapsulation portion (Fig. 4-5), the masking tape (210 and/or 230 in Fig. 4-5, [0068-0074]) covers outer sides of the first head portion and the second head portion (Fig. 4-5) to prevent infiltration of the etching solution (Fig. 6, [0067]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Claim 9 (Submitted 6/4/2021) of Application No. 17299806 in view of Lee such that in the system of Claim 9 (Submitted 6/4/2021) of Application No. 17299806 in view of Lee, in the installing of the encapsulation portion, the masking tape covers outer sides of the first head portion and the second head portion to prevent infiltration of the etching solution. The motivation is to reduce the defect rate of the display panel due to the infiltration of an etchant by maximally preventing the display panel from being exposed to the etchant (Lee, [0011, 0025]).
Regarding claim 12-14, the claims 11-13 of Application No. 17299806 teaches the claims 12-14 of the instant application, respectively.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871